COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Donta Tremaine Browning v. The State of Texas

Appellate case number:    01-14-00052-CR

Trial court case number: 11-DCR-058541

Trial court:              240th District Court of Fort Bend County

       On February 27, 2014, Liz Wittu, the court reporter in the underlying proceeding, filed
with this Court an information sheet indicating that neither the trial court nor appellant have
requested the reporter’s record be prepared, and that appellant has not paid or made
arrangements to pay for the record and is not appealing as indigent.
        The clerk’s record in this case was filed with this Court on January 23, 2014, and
supplemented on February 26, 2014. Upon review of that record, it is clear appellant has
previously been found indigent, and is therefore entitled to preparation of the reporter’s record.
It is ORDERED the court reporter file the record with this Court within 30 days of the date of
this order, at no cost to appellant. See TEX. R. APP. P. 20.2.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 17, 2014